Exhibit 10.07

 

TERMINATION AGREEMENT

 

This Termination Agreement (this “Agreement”) is entered into as of this 10th
day of January 2006 (the “Agreement Date”) by and between Alberto-Culver
Company, a Delaware corporation (the “Company”), and Michael H. Renzulli (the
“Executive”).

 

WHEREAS, the Company and the Executive have entered into the Severance Agreement
dated as of December 1, 1996, as amended as of May 28, 1999 (the “Severance
Agreement”), pursuant to which the Executive would be entitled to payments and
benefits in the event that the Executive’s employment were terminated under the
circumstances set forth in the Severance Agreement following, among other
things, the approval by the stockholders of the Company of a transaction that
constitutes a Change in Control (as defined in the Severance Agreement);

 

WHEREAS, the Company and Regis Corporation, a Minnesota corporation (“Regis”),
may enter into a transaction whereby Regis or a subsidiary of Regis would be
merged with Sally Holdings, Inc., a Delaware corporation and wholly-owned
subsidiary of the Company (“SHI” and such transaction, the “Transaction”);

 

WHEREAS, the Company will treat the Transaction as though it constitutes a
Change in Control for the purposes of, and as such term is defined under, the
Employee Stock Option Plan of 2003, Employee Stock Option Plan of 1988, 2003
Restricted Stock Plan and 1994 Restricted Stock Plan and accordingly accelerate
the vesting of all options to purchase, and restricted shares of, common stock
of the Company issued under such plans, including those held by the Executive;

 

WHEREAS, in respect of the Company’s Management Incentive Plan and the 1994
Shareholder Value Incentive Plan, the Company will treat the Transaction as
though it constitutes a Change in Control (as such term is defined therein) for
the participants in such plans, including the Executive; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement
pursuant to which the Severance Agreement shall be terminated, and the
Executive’s employment shall terminate, upon the terms and subject to the
conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the Company and the Executive hereby agree as
follows:

 

1. Termination of Severance Agreement. The Company and the Executive acknowledge
that the Transaction is currently contemplated to take the following form: the
shares of SHI owned by the Company would be distributed to the Company’s
stockholders pursuant to a tax-free spin-off of SHI and, immediately thereafter,
SHI would be merged with Regis or a subsidiary of Regis and those SHI shares
would be converted into shares of common stock of Regis. As a result of the
Transaction under such form, SHI would become a wholly owned subsidiary of
Regis. In addition, the Company and the Executive agree that at the time of the
spin-off of SHI (the “Effective Time”), the Executive will cease to be an
employee of the Company or any of its subsidiaries, including Sally Beauty, Inc.
(“Sally”). In order to resolve all issues that could arise with respect to the
Severance Agreement by reason of the Transaction and the Executive’s termination
of employment, the Executive, on behalf of the Executive and any person claiming
through the Executive, and the Company hereby (i) agree that the Transaction,



--------------------------------------------------------------------------------

however effected, shall not be deemed to constitute a Change in Control for
purposes of the Severance Agreement and (ii) terminate effective immediately
prior to the Effective Time the Severance Agreement and any and all rights the
Executive may have to any payments or benefits pursuant to the Severance
Agreement.

 

2. Consideration.

 

In consideration for the Executive’s entering into this Agreement, the Company
and the Executive agree that upon the termination of the Executive’s employment
by the Company, as agreed to in Section 1, at the Effective Time, the Executive
shall become entitled to the payments and benefits set forth in Schedule I
hereto, subject to any conditions (including the execution of a release)
identified on Schedule I.

 

If the Executive shall be entitled to any payments or benefits pursuant to the
Severance Agreement in connection with a Change in Control unrelated to the
Transaction with Regis and its affiliates, then the Executive shall not be
entitled to any payments or benefits hereunder.

 

3. Position at Company. While employed by the Company, the Executive (i) shall
continue to serve as the Chairman of the Board of Sally and shall have all
customary powers and duties associated with such office, consistent with prior
practice and (ii) the Executive shall be eligible for and receive compensation,
benefits and perquisites in the ordinary course in a manner consistent with past
practice during such period when the Executive has served as Chairman of the
Board of Sally.

 

4. Limitations on Payments to the Executive. Solely for the purposes of the
computation of benefits under this Agreement and notwithstanding any other
provisions hereof, payments to the Executive under this Agreement shall be
reduced (but not below zero) so that the present value, as determined in
accordance with Section 280G(d)(4) of the Internal Revenue Code of 1986, as
amended (the “Code”), of such payments plus any other payments that must be
taken into account for purposes of any computation relating to the Executive
under Section 280G(b)(2)(A)(ii) of the Code, shall not, in the aggregate, exceed
2.99 times the Executive’s “base amount,” as such term is defined in
Section 280G(b)(3) of the Code. Notwithstanding any other provision hereof, no
reduction in payments under the limitation contained in the immediately
preceding sentence shall be applied to payments hereunder which do not
constitute “excess parachute payments” within the meaning of the Code. Any
payments in excess of the limitation of this Section 4 or otherwise determined
to be “excess parachute payments” made to the Executive hereunder shall be
deemed to be overpayments which shall constitute an amount owing from the
Executive to the Company with interest from the date of receipt by the Executive
to the date of repayment (or offset) at the applicable federal rate under
Section 1274(d) of the Code, compounded semi-annually, which shall be payable
upon demand; provided, however, that no repayment shall be required under this
sentence if in the written opinion of tax counsel satisfactory to the Executive
and delivered to the Executive and the Company such repayment does not allow
such overpayment to be excluded for federal income and excise tax purposes from
the Executive’s income for the year of receipt or afford the Executive a
compensating federal income tax deduction for the year of repayment.

 

2



--------------------------------------------------------------------------------

5. Agreement Date; Termination of Agreement. This Agreement shall be effective
on the Agreement Date. This Agreement shall terminate and be of no further force
or effect if and only if (a) the principal agreements related to the Transaction
are not signed by the Company and Regis on or prior to January 31, 2006, or
(b) such principal agreements are terminated prior to the consummation of the
Transaction.

 

6. Withholding Taxes. The Company may withhold from all payments due to the
Executive (or the Executive’s estate or beneficiaries) hereunder all taxes
which, by applicable federal, state, local or other law, are required to be
withheld therefrom.

 

7. Scope of Agreement. Nothing in this Agreement shall be deemed to entitle the
Executive to continued employment with the Company after the Effective Time.

 

8. Successors. This Agreement shall inure to the benefit of and be enforceable
by, and binding upon, the Company and its respective successors and assigns, and
by the Executive and the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive shall die while any amounts would be payable to the
Executive hereunder had the Executive continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to such person or persons appointed in writing by the Executive
to receive such amounts or, if no person is so appointed, to the Executive’s
estate.

 

9. Notices. All notices and other communications given in connection with this
Agreement shall be in writing and shall be duly given upon receipt when
delivered by United States mail, certified and return receipt requested, postage
prepaid, addressed (i) if to the Executive, to the Executive’s most recent
address as it appears in the records of the Company, with a copy to Michael
Nemeroff, Esq. of Vedder Price, 222 North LaSalle Street, Chicago, Illinois
60601, Facsimile: 312/609-5005 and if to the Company, to Alberto-Culver Company,
2525 Armitage Avenue, Melrose Park, Illinois, 60160, attention of the General
Counsel (the “Committee”), or (ii) to such other address as any party may have
furnished to the other parties in writing in accordance herewith.

 

10. Governing Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Illinois without regard to the principle
of conflicts of laws. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which other provisions shall remain in full force
and effect.

 

11. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and which together shall constitute one
and the same instrument.

 

12. Application of Section 409A. Notwithstanding the foregoing, if the Company
or the Executive reasonably and in good faith determines that payment of any
amount pursuant to this Agreement at the time provided for such payment would
cause any amount so payable to be subject to Section 409A(a)(1) of the Code,
then such amount shall instead be paid at the earliest time at which it may be
paid without causing this Agreement to be subject to

 

3



--------------------------------------------------------------------------------

Section 409A(a)(1) and all of the provisions of this Agreement shall be
interpreted in a manner consistent with this Section 12. The Company shall have
the right to make such amendments, if any, to this Agreement as shall be
necessary to avoid the application of Section 409A(a)(1) of the Code to the
payments of amounts pursuant to this Agreement, and shall give prompt notice of
any such amendment to the Executive. If the Company defers payments to the
Executive pursuant to this Section 12, then the Company shall provide Executive
with prompt written notice thereof, including reasonable explanation and the
estimated date on which it has determined it is permitted to make the payments
deferred under this Section 12. In any event, the payments will not take longer
than 190 days from the Effective Time, provided however that the medical
insurance coverage to be provided under Schedule I shall extend beyond this
period pursuant to the terms of Schedule I and provided further that to the
extent it is determined that Section 409A would apply to such benefit if
provided immediately after the Effective Time, such benefit shall commence as
soon as possible without being subject to 409A, or the parties shall mutually
agree on a mechanism to permit the benefit to be so provided.

 

13. Non-Disparagement.

 

(a) The Company will not, nor will it cause or assist any other person to, make
any statement to a third party or take any action which is intended to or would
reasonably have the effect of disparaging or harming the Executive or his
business reputation; provided however that this provision shall not preclude
such truthful disclosure or testimony as may be required before any tribunal or
administrative agency, or under any applicable law, regulation or rule or by any
listing requirements of any securities exchange on which any securities of the
Company are listed, provided further that no damages shall be awarded pursuant
to this section unless the basis therefor is established in a court of competent
jurisdiction.

 

(b) The Executive will not, nor will he cause or assist any other person to,
make any statement to a third party or take any action which is intended to or
would reasonably have the effect of disparaging or harming the Company or the
business reputation of the Company; provided, however that this provision shall
not preclude such truthful disclosure or testimony as may be required before any
tribunal or administrative agency, or under any applicable law, regulation or
rule or by any listing requirements of any securities exchange on which any
securities of the Company are listed, provided further that no damages shall be
awarded pursuant to this section unless the basis therefor is established in a
court of competent jurisdiction.

 

14. Professional Fees. The Company shall pay Executive’s legal and other
professional fees incurred in connection with the completion of this Agreement
not to exceed $50,000.

 

15. Treatment of Options. The Executive holds options to purchase shares of the
common stock of the Company, par value $0.22 per share, issued under, and
subject to the terms of, the Company’s equity plans. The Company’s Board of
Directors (including its Compensation and Leadership Development Committee)
shall not take any action to cause such options to be converted, and shall not
allow such options to be converted, into options to purchase equity securities
of Regis, as a result of the Transaction or otherwise. The number of shares
subject to such options and the exercise price thereof will be adjusted on the
same basis as the options held by all of the employees of the Company.

 

4



--------------------------------------------------------------------------------

16. Miscellaneous. Capitalized terms not defined herein shall have the meanings
assigned to them in the Severance Agreement. No provision of this Agreement may
be modified or waived unless such modification or waiver is agreed to in writing
and signed by the Executive and by a duly authorized officer of the Company.

 

17. Recitals. The recitals to this Agreement are hereby incorporated by
reference into, and are deemed an integral part of, this Agreement.

 

18. Release by Company. The Company, on behalf of itself and anyone claiming
through it (the “Company Releasing Parties”), hereby agrees not to sue the
Executive based upon facts that are known on the date of this Agreement by any
director of the Company as of the date of this Agreement (“Known Facts”), and
agrees to release and discharge, fully, finally and forever, the Executive from
any and all claims, causes of action, lawsuits, liabilities, debts, accounts,
covenants, contracts, controversies, agreements, promises, sums of money,
damages, judgments and demands of any nature whatsoever, in law or in equity,
asserted or not asserted, foreseen or unforeseen, which the Company Releasing
Parties ever had or may presently have against the Executive arising from the
beginning of time up to and including the effective date of this Agreement,
including, without limitation, all matters in any way related to Executive’s
employment by the Company or his service as an officer of the Company or the
terms and conditions thereof, but only to the extent such claims, causes of
action, lawsuits, liabilities, debts, accounts, covenants, contracts,
controversies, agreements, promises, sums of money, damages, judgments and
demands are based upon Known Facts; provided, however, that nothing contained in
this Section 18 shall apply to, or release the Executive from, any obligation or
commitment of Executive contained in this Agreement.

 

19. Employment by Company. For purposes of this Agreement, employment by the
Company shall include employment with the Company or any corporation or other
entity in which the Company has a direct or indirect ownership interest of 50%
or more of the total combined voting power of the then outstanding securities of
such corporation or other entity entitled to vote generally in the election of
directors.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
dates set forth below.

 

ALBERTO-CULVER COMPANY

By:

 

/s/ Gary P. Schmidt

--------------------------------------------------------------------------------

Name:

 

Gary P. Schmidt

Its:

  Senior Vice President, General Counsel and Secretary    

 

Date: January 10, 2006

MICHAEL H. RENZULLI

/s/ Michael H. Renzulli

--------------------------------------------------------------------------------

 

Date: January 10, 2006

 

[Signature Page to Michael H. Renzulli Termination Agreement]

 

6



--------------------------------------------------------------------------------

SCHEDULE I

TO

TERMINATION AGREEMENT

 

Provided that the Company has received a release in the form attached hereto as
Exhibit A signed by the Executive (the “Release”) at or after the Effective
Time, the Executive shall, pursuant and subject to the terms and conditions of
this Agreement, be entitled to the following benefits:

 

Lump Sum Payment

 

Within 30 days following the Company’s receipt of the Release, the Company shall
pay to the Executive a lump sum payment equal to $3,641,034.

 

Continued Medical Coverage

 

For a period of 36 months commencing at the Effective Time, the Company shall
continue to keep in full force and effect all group medical benefits covering
the Executive and his dependents with the same level of coverage, upon the same
terms and otherwise to the same extent as such benefits shall have been in
effect immediately prior to the Effective Time (such coverage, the “Date of
Termination Coverage”) or, if more favorable to the Executive, as provided
generally with respect to other peer executives of the Company and its
affiliated companies, and the Company and the Executive shall share the costs of
the continuation of such coverage in the same proportion as such costs were
shared immediately prior to the Effective Time, provided that the Executive
shall have the right, thereafter and for his lifetime, following such 36-month
period, to elect to continue to participate, at the Executive’s sole cost at the
applicable COBRA rate, in the applicable medical plan or plans.

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

RELEASE

 

Alberto-Culver Company (the “Company”) and Michael H. Renzulli (the “Executive”)
enter into this Release (this “Release”) on the      day of             , 2006.

 

W I T N E S S E T H

 

WHEREAS, the Company and Executive are parties to a Termination Agreement dated
January     , 2006 (the “Agreement”);

 

WHEREAS, as a condition for the receipt of certain benefits to be paid following
the date of this Release (the “Benefits”) under the Agreement, Executive has
agreed to execute this Release.

 

NOW THEREFORE, in consideration of the covenants and mutual promises herein
contained, it is agreed as follows:

 

(a) General Release. The Executive, on behalf of the Executive and anyone
claiming through the Executive, hereby agrees not to sue the Company or any of
its divisions, subsidiaries, affiliates or other related entities of the above
specified entities (whether or not such entities are wholly owned) or any of the
past, present or future directors, officers, administrators, trustees,
fiduciaries, employees, agents or attorneys of the Company or any of such other
entities, or the predecessors, successors or assigns of any of them (hereinafter
referred to as the “Released Parties”), and agrees to release and discharge,
fully, finally and forever, the Released Parties from any and all claims, causes
of action, lawsuits, liabilities, debts, accounts, covenants, contracts,
controversies, agreements, promises, sums of money, damages, judgments and
demands of any nature whatsoever, in law or in equity, both known and unknown,
asserted or not asserted, foreseen or unforeseen, which the Executive ever had
or may presently have against any of the Released Parties arising from the
beginning of time up to and including the date on which this Release is signed
and delivered to the Company, including, without limitation, all matters in any
way related to the Executive’s employment by the Company, the terms and
conditions thereof, the Severance Agreement (as such term is defined in the
Agreement), any failure to promote the Executive and the termination or
cessation of the Executive’s employment with the Company, and including, without
limitation, any and all claims arising under the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act, the
Family and Medical Leave Act, the Americans With Disabilities Act, the Employee
Retirement Income Security Act of 1974, the Illinois Human Rights Act, the Cook
County Human Rights Ordinance, the City of Chicago Human Rights Ordinance or any
other federal, state, local or foreign statute, regulation, ordinance or order,
or pursuant to any common law doctrine; provided, however, that nothing
contained in this Release shall apply to, or release the Company from, any
obligation of the Company contained in the Agreement or any vested or accrued
benefit pursuant to any employee benefit or equity plan of the Company
(including, but not limited to, the Company’s Key Executive Deferred
Compensation Agreement and Executive Deferred Compensation Plan).

 

8



--------------------------------------------------------------------------------

The Executive acknowledges that the consideration offered in connection with the
Agreement was and is in part for this Release and such portion of such
consideration is accepted by the Executive as being in full accord,
satisfaction, compromise and settlement of any and all claims or potential
claims, and the Executive expressly agrees that the Executive is not entitled
to, and shall not receive, any further recovery of any kind from the Company or
any of the other Released Parties, and that in the event of any further
proceedings whatsoever based upon any matter released herein, neither the
Company nor any of the other Released Parties shall have any further monetary or
other obligation of any kind to the Executive, including any obligation for any
costs, expenses or attorneys’ fees incurred by or on behalf of the Executive,
except as provided in the Agreement.

 

(b) EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL
CLAIMS EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS RELEASE REGARDING
CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967,
AS AMENDED, 29 U.S.C. § 621 (“ADEA”). EXECUTIVE FURTHER AGREES: (A) THAT
EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND VOLUNTARY AND IN
COMPLIANCE WITH THE OLDER WORKER’S BENEFIT PROTECTIVE ACT OF 1990; (B) THAT
EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (C) THAT CERTAIN BENEFITS
CALLED FOR IN THE AGREEMENT TO BE PAID FOLLOWING THE DATE OF THIS RELEASE WOULD
NOT BE PROVIDED TO ANY EXECUTIVE TERMINATING HIS OR HER EMPLOYMENT WITH THE
COMPANY WHO DID NOT SIGN A RELEASE SIMILAR TO THIS RELEASE, THAT SUCH BENEFITS
WOULD NOT HAVE BEEN PROVIDED IN THEIR ENTIRETY HAD EXECUTIVE NOT SIGNED THIS
RELEASE, AND THAT SUCH BENEFITS ARE IN EXCHANGE IN PART FOR THE SIGNING OF THIS
RELEASE; (D) THAT EXECUTIVE HAS BEEN ADVISED IN WRITING BY THE COMPANY TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE; (E) THAT THE COMPANY
HAS GIVEN EXECUTIVE A PERIOD OF AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO
CONSIDER THIS RELEASE; (F) THAT EXECUTIVE REALIZES THAT FOLLOWING EXECUTIVE’S
EXECUTION OF THIS RELEASE, EXECUTIVE HAS SEVEN (7) DAYS IN WHICH TO REVOKE THIS
RELEASE BY WRITTEN NOTICE TO THE UNDERSIGNED, AND (G) THAT THIS RELEASE SHALL BE
VOID AND OF NO FORCE AND EFFECT IF EXECUTIVE CHOOSES TO SO REVOKE, AND IF
EXECUTIVE CHOOSES NOT TO SO REVOKE, THAT THIS RELEASE THEN BECOMES EFFECTIVE AND
ENFORCEABLE.

 

(c) To the maximum extent permitted by law, Executive covenants not to sue or to
institute or cause to be instituted any action in any federal, state, or local
agency or court against any of the Released Parties regarding any of the claims
released in this Release. Notwithstanding the foregoing, nothing herein shall
prevent Executive or any of the Released Parties from instituting any action
required to enforce the terms of the Agreement and this Release.

 

ALBERTO-CULVER COMPANY   EXECUTIVE By:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

  Michael H. Renzulli Title:  

 

--------------------------------------------------------------------------------

   

 

9